DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
	In claim 1, line 32, the limitation “a physical burden on legs of a rider” should be “a physical burden on the legs of a rider”;
	In claim 2, line 2, the limitation “includes a L-shaped load transmission frame” should be “includes an L-shaped load transmission frame”;
	In claim 2, line 6, the limitation “L-shaped load transmission frame” should be “the L-shaped load transmission frame”; and
	In claim 2, line 15, the term “so as include” should be “so as to include”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 9 is unclear, in general.  For the purpose of examination, it is taken to mean:
“The bicycle according to claim 1, wherein a tension apply bracket, on one end of which a roller, on the other end of which a spring, is rotatably provided on said second sprocket support bar”.

Allowable Subject Matter
Claims 1 and 2 are objected to.
	Claims 3 – 8 and 10 – 18 are allowable.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the prior art does not disclose the bicycle as claimed singly or in combination.  In particular, the prior art does not disclose the large gear can be rotated integrally with said rear wheel and is provided with said rear wheel about a rear wheel axle, and includes a diameter smaller than that of said rear wheel, a small gear which is provided so as to circumscribe said large gear at a level above the rear wheel axle, in addition to the other limitations.  Claims 2 – 18 depends from independent claim 1, and therefore, would also be allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4,895,385	to	Becoat	Kit for Converting a Bicycle to a Dual Wheel Driven Cycle
	US 567,042		to	Raymond	Bicycle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611 

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611